Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 24 October 1791
From: Willink, Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 24 October 1791.

We are honored with your favors of 13 May, 13 July and 5 August, To the contents of all which we have paid utmost attention.
Your Remittances
 


ƒ99000
for the department of State
}
are in good order,


ƒ32175
for the Fund of 3 March 1791


and to your Credit under their respective Heads.
Whenever Coll: Humphreys shall draw on the Latter, his Bills will be discharged to debit of the Fund of 3 March 1791, as far as it will extend; and those He will draw for discharge of the arrears due and for the Maintenance of the Captives at Algiers, to the general account for the department of State.
We inclose you,
Your acct. currt. for the Department of State up to 30 June last, the Balance whereon due by us Hd. Cy. ƒ70670.3.8 is to Credit of a New Account for this Department; Upon which you will perceive by a Note at foot we have already paid Hd. cy. f11179.1.8.
Besides which there is further drawn on us


Bƒ2800 by Mr. Carmichael.


        “2200 in  800 hard Dolls.
@110 Ex
}
by Coll: Humphreys.


“5450 in 2000 do.
109 Ex


which will be regularly charged to your account for the Department of State.—We are Respectfully Sir Your most Obedient and very humble Servants,

Wilhem & Jan Willink N. & J. Van Staphorst & Hubbard

